Case 1:19-cr-10080-NMG Document 862-14 Filed 02/20/20 Page 1 of 3




         EXHIBIT
           “13”
        Case 1:19-cr-10080-NMG Document 862-14 Filed 02/20/20 Page 2 of 3




November 14, 2019


The Honorable Nathaniel M. Gorton
United States District judge


Your Honor,
I reside in Newport Beach, California and work for a southern California company, South Coast
Plaza, a regional family-owned shopping center, in an executive position. I'm writing to you about
Michelle Janavs who I have known for 15 years as a member of our community, a colleague on
non-profit events and a friend. l have worked with her on committees for local non-profits
including Second Harvest Food Bank of Orange County and Orange County Museum of Art.
Michelle is well known in our community as someone who is always getting behind a worthy
cause and helping to raise funds and awareness in support of those causes. She is known as
someone who gets things done. Her work in our community has made a big difference in the Jives
of many less fortunate individuals.
Michelle is a down-to-earth person who is not afraid of hard work. r have always known her to be
a generous and philanthropic woman, who cares much about the under-privileged, and the well-
being of our community. At the same time, she is fiercely loyal to and protective of her family and
a dedicated and loving mother.
 In 2010 she approached me with a charitable project to ask for South Coast Plaza's support. She
had published a children's book, Izzy and the Candy Palace, her 9-year-old daughter had written
for which 100% of proceeds wou Id go to Second Harvest Food Bank of Orange County benefitting
Kids Cafe, the food bank's after school food program to provide meals for children in our
community who would otherwise go hungry. Michelle approached me about selJing the book at
the shopping center. Having worked with Michelle on other philanthropic projects, I immediately
agreed to host an event for the book launch and provide a space in the shopping center to sell the
books during the holiday season. Michelle worked tirelessly on this project, including sitting at a
table in the shopping center for hours every day for weeks, to sell the books. She personally met
with South Coast Plaza retailers to ask them to sell the books in their stores. Many of them agreed.
The project not only raised much needed funds for the food bank but it taught her children and
other young people in our community about the importance of giving back and helping those less
fortunate.
The Izzy book was such a success that Michelle established a local writing contest among
elementary school children for a second and eventually a third book (publishing paid for by
Michelle), with all proceeds again going to Second Harvest Food Bank. South Coast Plaza
continued to support the book project based on our respect for Michelle, by providing a space to
sell the books and offering marketing support. The program was a huge success, raising over $270k
for the food bank's Kids Cafe program.
       Case 1:19-cr-10080-NMG Document 862-14 Filed 02/20/20 Page 3 of 3




Michelle not only supplied the funding to publish the books but spent countless hours herself
working to make it happen.

Michelle' s involvement in the college admissions scandal came as a huge surprise to me as it is
not characteristic of the Michelle Janavs I've known for 15 years. I also know it does not represent
or define her. She is charitable and giving, hardworking, a loving mother and a good friend, a
leader in our community. This event goes against her character and was obviously a mistake, not
indicative of the way she lives her life. And certainly not a mistake she will repeat.
I hope these aspects of Michelle Janavs will be considered as she goes through the sentencing
hearing.
